MEMORANDUM**
Rigoberto Mendoza-Cervantes and his family (“Petitioners”) petition for review of a final order of the Board of Immigration Appeals denying their applications for suspension of deportation.1
Petitioners claim that the application of the Illegal Immigration Reform and Immigrant Responsibility Act (“IRRIRA”) § 309(c)(5) stop-time provision to their case violated their due process rights. In light of this Court’s decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001), their argument must fail. In Ram, 243 F.3d at 517, this Court held that the application of the stop-time provision to cases that were pending at the time of IRRIRA’s enactment “does not offend due process.”
Petitioners also claim that that the Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”) violates the equal protection clause of the constitution because it exempts citizens of certain countries from the application of IIRIRA’s stop-time provision. Once again, their argument is foreclosed by Ram, 243 F.3d at 517, which held that NACARA does not violate the equal protection clause.
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.


. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.